Case 2:20-cr-00579-SVW Document 464-4 Filed 06/09/21 Page 1 of 23 Page ID #:5347




                     EXHIBIT 3
 Case 2:20-cr-00579-SVW Document 464-4 Filed 06/09/21 Page 2 of 23 Page ID #:5348


                                                                                                         Approximate      Approximate
                                                                  Approximate Amount
SBA Loan Number            Company                 Applicant                               Lender          Amount of        Date of
                                                                        of Loan
                                                                                                            Advance       Application
  7397528003        Top Quality Contracting     Iuliia Zhadko      $      112,100.00      SBA EIDL       $    6,000.00     3/30/2020
  8982217406          EM Construction Co.       Artem Zherdov      $      113,900.00      SBA EIDL       $    4,000.00     3/30/2020
                                                   Viktoria
  9229757409       Journeymen Construction                         $      150,000.00      SBA EIDL       $    8,000.00    3/31/2020
                                                   Kauichko
  3599197810           GAZ Construction          Artem Serba       $      145,400.00      SBA EIDL             N/A        3/31/2020
     N/A              Mod Interiors Inc.        Armen Injijian            N/A             SBA EIDL       $    2,000.00    3/31/2020
                     Secureline Realty and
  1572687903                                     Tamara Dadyan    $       41,500.00       SBA EIDL       $    2,000.00    3/31/2020
                            Funding
  3867617802          Sabala Construction        Medet Murat       $      150,000.00      SBA EIDL       $    8,000.00     4/1/2020
     N/A             Western Lending Group      Ara Haritunian            N/A             SBA EIDL             N/A         4/1/2020
                    Redline Auto Collision,
  6498697801                                    Edvard Paronyan    $      150,000.00      SBA EIDL       $    4,000.00     4/2/2020
                              Inc.
  1947567910                Byraya               Raisa Aytayan     $       11,500.00      SBA EIDL       $     2,000.00    4/3/2020
  6365307208         VLA Construction Inc.        Medet Murat      $      125,000.00      CDC SBF               N/A        4/6/2020
                                                     Arshak
  8322067806      Arsa Medical Wholesale Inc.                      $       45,000.00      SBA EIDL             N/A         4/6/2020
                                                  Sarukhanyan
                  Arman Hayrapetyan dba Hart         Arman
  2876987707                                                       $      112,500.00        JPMC               N/A         4/7/2020
                       Construction Co.           Hayrapetyan
                     Artem Zherdov dba EM
  1867967302                                     Artem Zherdov    $      113,750.00        CDC SBF             N/A         4/7/2020
                       Construction Co.
                                                   Artashes
  4373237909             G&A Diamonds                              $      145,000.00      SBA EIDL             N/A         4/8/2020
                                                  Grigoryan
      N/A           Top Quality Contracting     Iuliia Zhadko      $      185,000.00    TCF National           N/A         4/8/2020
                                                   Viktoria
  5158157900        Fiber One Media, Inc.                          $      150,000.00      SBA EIDL           $10,000       4/9/2020
                                                   Kauichko
  5940737701              Medz Abrank           Leoncio Galver     $       91,443.00   Bank of America         N/A         4/9/2020
  9570387801          Mod Interiors Inc.        Armen Injijian    $      130,187.00 Cross River Bank           N/A        4/10/2020

  1092007202        Top Quality Contracting      Iuliia Zhadko     $      185,000.00    Ready Capital          N/A        4/13/2020
                                                    Viktoria
  1166027201        Fiber One Media, Inc.                          $      130,000.00    Ready Capital          N/A        4/14/2020
                                                    Kauichko
  6324297309       ABC Realty Advisors, Inc.      Arsen Dadyan     $      117,938.00   Bank of America         N/A        4/16/2020
  7841957309            EM Construction          Artem Zherdov     $      130,188.00     Wells Fargo           N/A        4/16/2020
  8343777305          Sabala Construction        Donald Sabala     $      182,637.00       WebBank             N/A        4/16/2020
  8405457310           Hart Construction          Michael Hart     $      130,000.00       WebBank             N/A        4/18/2020
  8873877308         Samuel Sauza DDS Inc.        Samuel Sauza     $      182,500.00       WebBank             N/A        4/21/2020
  8005117303         Samuel Sauza DDS Inc.        Samuel Sauza     $      182,000.00     Celtic Bank           N/A        4/21/2020
  3519707700         Samuel Sauza DDS Inc.        Samuel Sauza     $      182,500.00     Celtic Bank           N/A        4/21/2020
  9623977207             Mod Interiors           Armen Inijian     $      130,000.00       CDC SBF             N/A        4/22/2020
                     Secureline Realty and
  4233347709                                     Tamara Dadyan    $      122,838.00      Wells Fargo           N/A        4/22/2020
                          Funding Inc.
  8587147703         VLA Construction Inc.      Veronique Loizu    $      130,000.00       WebBank             N/A        4/23/2020
  7533987207           Jobe Construction          Richard Jobe     $      131,195.00       CDC SBF             N/A        4/25/2020
  3401977705           Jobe Construction          Richard Jobe     $      131,000.00     Celtic Bank           N/A        4/26/2020
  3769327206        Fetch Industries, Inc.        Artem Serba      $      182,637.00     Celtic Bank           N/A        4/27/2020
                                                    Viktoria
  8008827310        Fiber One Media, Inc.                          $      130,000.00     Celtic Bank           N/A        4/28/2020
                                                    Kauichko
  8012517303         VLA Construction Inc.      Veronique Loizu    $      182,000.00     Celtic   Bank         N/A        4/28/2020
  8004847308        Fetch Industries, Inc.        Artem Serba      $      182,000.00     Celtic   Bank         N/A        4/29/2020
  4363847301           Hart Construction          Michael Hart     $      130,000.00     Celtic   Bank         N/A        4/29/2020
  3350827705             Mod Interiors           Armen Inijian     $      130,000.00     Celtic   Bank         N/A        4/30/2020
  7536197310           Hart Construction          Michael Hart     $      130,000.00     Celtic   Bank         N/A        4/30/2020
  3728857706            Mark Zindroski           Mark Zindroski    $      130,000.00     Celtic   Bank         N/A        4/30/2020
  6810687303         Sabala Construction         Donald Sabala    $      113,750.00 Cross River Bank           N/A        4/30/2020

  7615287300         VLA Construction Inc.      Veronique Loizu    $      130,000.00     Celtic Bank           N/A        4/30/2020
  8311047304        Top Quality Contracting      Mark Zindroski    $      113,750.00     Celtic Bank           N/A        5/1/2020
                      Allstate Towing and
  9464047310                                      A. Ayvazyan     $      124,000.00 Cross River Bank           N/A         5/2/2020
                         Transport LLC
                                                     Arshak
  1622727400      Arsa Medical Wholesale Inc.                      $      182,500.00     Celtic Bank           N/A         5/2/2020
                                                  Sarukhanyan
  1021127402           GAZ Construction           Greg Zadikov     $      131,000.00     Celtic Bank           N/A         5/2/2020
                                                    Artashes
  9917507310             G&A Diamonds                              $      113,750.00 Cross River Bank          N/A         5/3/2020
                                                   Grigoryan
                                                     Arshak
  1138297400      Arsa Medical Wholesale Inc.                      $      130,000.00     Celtic Bank           N/A         5/3/2020
                                                  Sarukhanyan
  1082287408         Manukyan Construction       Anna Manukyan     $      131,195.00     Celtic Bank           N/A         5/3/2020
  9983787300         Samuel Sauza DDS Inc.        Samuel Sauza     $      182,500.00     Celtic Bank           N/A         5/3/2020
                   Jupiter Digital Solutions
  3787437709                                     Donald Sabala    $      182,500.00      Celtic Bank           N/A         5/3/2020
                              LLC
                                                     Arshak
  1483477407      Arsa Medical Wholesale Inc.                      $      182,500.00       WebBank             N/A         5/4/2020
                                                  Sarukhanyan
  1764807406          Time Line Transport        Iuliia Zhadko     $      113,750.00     Celtic Bank           N/A         5/5/2020
Case 2:20-cr-00579-SVW Document 464-4 Filed 06/09/21 Page 3 of 23 Page ID #:5349


                                               Artavasd
2380977406    Comfort Diagnostics Inc.                        $   172,837.00       WebBank             N/A        5/5/2020
                                               Ginosyan
1883137409       Kohl Pictures, Inc.          Mark Kohl       $   182,637.00     Celtic Bank           N/A        5/5/2020
                                               Artavasd
2272687405    Comfort Diagnostics Inc.                        $   182,637.00     Celtic Bank           N/A        5/5/2020
                                               Ginosyan
2538947409      A V Employment Agency      Vartan Babaekian   $   182,637.00     Celtic Bank           N/A        5/6/2020
3230267404     Redline Auto Collision      Edward Paronian    $   130,187.00     Celtic Bank           N/A        5/7/2020
3921567410     Fetch Industries, Inc.        Artem Serba      $   182,500.00 Cross River Bank          N/A        5/8/2020

5429177408            Escrow Doc             Roza Avakian     $   108,850.00   Bank of America         N/A        5/8/2020
                Secureline Realty and
3280417410                                      Dadyan        $   137,500.00      Comerica             N/A        5/9/2020
                     Funding Inc.
                                                Arshak
1783987801   Arsa Medical Wholesale Inc.                      $   172,838.13   Square Capital          N/A        5/13/2020
                                             Sarukhanyan
   N/A           Time Line Transport        Iuliia Zhadko     $   122,413.00     Radius Bank           N/A        5/16/2020
7788177409     Manukyan Construction        Anna Manukyan     $   131,195.00 Cross River Bank          N/A        5/17/2020

8336877400           Voyage Limo             Vahe Dadyan      $   157,500.00     Celtic Bank           N/A        5/18/2020
3863457402        GAZ Construction           Greg Zadikov     $   130,000.00     Celtic Bank           N/A        5/19/2020
9484687409           Montradath             Diana Saakyan     $   113,750.00     Celtic Bank           N/A        5/20/2020
                                               Viktoria
7345337900        Fiber One Media                             $   150,000.00      SBA EIDL           $10,000      5/21/2020
                                               Kauichko
7251417801           EM Jewelry             Artem Zherdov     $    95,500.00     Celtic Bank          N/A         5/21/2020
8092777909      Manukyan Construction       Anna Manukyan     $   150,000.00       SBA EIDL        $10,000        5/22/2020
5922197810      Greenshop Hydro Inc.        Anna Manukyan     $   150,000.00       SBA EIDL        $10,000        5/25/2020
   N/A             Classic Nursery          Iuliia Zhadko     $   150,000.00       SBA EIDL           N/A         5/26/2020
6939687903        Nelson's Nursery         Anton Kudiumov     $    49,000.00       SBA EIDL      $   7,000.00     5/27/2020
6844657902            AVH TRANS            Vartan Babaekian   $   150,000.00       SBA EIDL           N/A         5/27/2020
5926707805           Cactus Mart            Olena Sosunova    $   150,000.00       SBA EIDL           N/A         5/27/2020
                                               Anastasia
5929297808      Long Canyon Nursery                           $   150,000.00      SBA EIDL       $     8,000.00   5/27/2020
                                              Baranovska
5409217410     Journeymen Construction     Oleksandr Moroz    $   113,750.00     Celtic Bank            N/A       5/29/2020
4603748106      Green Label Nutrienrs       Tamara Dadyan     $   150,000.00       SBA EIDL          $10,000      5/29/2020
   N/A             Six Star Farms           Anna Dzukaeva         N/A              SBA EIDL             N/A       5/29/2020
                                               Varuzhan
9221107800        VB Trucking Inc.                            $   182,637.00     Celtic Bank           N/A        6/2/2020
                                              Berberyan
7659127910        New World Trading        Misak Arakelyan    $   150,000.00      SBA EIDL           $10,000      6/7/2020
               Four Seasons Wholesale
6936497910                                   Medet Murat      $   150,000.00      SBA EIDL       $    9,000.00    6/8/2020
                       Nursery
              New World Empire Trading
9523477801                                 Misak Arakelyan    $   244,500.00 Fountainhead SBF          N/A        6/8/2020
                        Inc.
6946667906        Annandale Nursery          Liubov Podoba    $   150,000.00      SBA EIDL           $10,000      6/9/2020
              New World Empire Trading
2280997905                                 Misak Arakelyan    $   244,570.00       WebBank             N/A        6/11/2020
                        Inc.
2946297904       Fadehaus Barbershop       Anton   Kudiumov   $   182,637.00       WebBank             N/A        6/12/2020
2228807908           Escrow Doc             Roza Avakian      $   107,500.00 Cross River Bank          N/A        6/15/2020
8674417906    Time Line Transport, Inc.     Iuliia Zhadko     $   150,000.00      SBA EIDL           $10,000      6/15/2020
8740807904       Fadehaus Barbershop       Anton Kudiumov     $   150,000.00      SBA EIDL           $10,000      6/16/2020
               Apex Health and Safety
8738337906                                  Anna Manukyan     $   150,000.00      SBA EIDL           $10,000      6/16/2020
                     Consultants
4025937410          Greg Zadikov             Greg Zadikov     $   122,838.13   Square Capital          N/A        6/16/2020
                                               Viktoria
7559407903     Fiber One Media, Inc.                          $   276,652.00       WebBank             N/A        6/17/2020
                                               Kauichko
                                                Arman
9977727907          Dental Sauza                              $   150,000.00      SBA EIDL           $10,000      6/17/2020
                                             Hayrapetyan
   N/A        Ocean Choice Seafood Corp     Olena Sosunova        N/A             SBA   EIDL            N/A       6/17/2020
   N/A             Six Star Farms           Anna Dzukaeva         N/A             SBA   EIDL            N/A       6/17/2020
   N/A       Ocean Choice Seafood Corp.     Olena Sosunova    $   150,000.00      SBA   EIDL            N/A       6/17/2020
2836978009     Redline Auto Mechanics      Anton Kudiumov     $   150,000.00      SBA   EIDL     $     7,000.00   6/18/2020
                     Escrow Doc              Roza Avakian         N/A             SBA   EIDL            N/A       6/18/2020
                                                Arshak
2743418006        Radgistics Inc.                             $   150,000.00      SBA EIDL           $10,000      6/18/2020
                                             Sarukhanyan
              New World Empire Trading
1582778002                                 Misak Arakelyan    $   244,500.00     Celtic Bank           N/A        6/19/2020
                         Inc
                                               Liudmyla
   N/A               LK Design                                    N/A             SBA EIDL             N/A        6/19/2020
                                               Kopytova
4016978002           Byraya Mgmt            Raisa Aytayan     $   150,000.00      SBA EIDL       $     3,000.00   6/20/2020
                                                Gagik
4290728000            KGG Home                                $   150,000.00      SBA EIDL       $     7,000.00   6/20/2020
                                             Khachatryan
               Abc Legal Services and
   N/A                                      Greta Akopyan         N/A             SBA EIDL             N/A        6/21/2020
                     Management
                First Class Property
   N/A                                       Romana Cias          N/A             SBA EIDL             N/A        6/21/2020
                     Management
                                               Viktoria
8154808102    Runyan Tax Service, Inc.                        $   150,000.00      SBA EIDL           $10,000      6/23/2020
                                               Kauichko
Case 2:20-cr-00579-SVW Document 464-4 Filed 06/09/21 Page 4 of 23 Page ID #:5350


              Journeymen Construction,
4320038007                                 Oleksandr Moroz    $     276,600.00    Celtic Bank            N/A        6/23/2020
                        Inc.
                                               Liudmyla
1984878000   Liudmyla Kopytova/LK Design                      $      244,500.00 Fountainhead SBF         N/A        6/23/2020
                                               Kopytova
                 Allstate Towing and
1141138101                                   A. Ayvazyan      $     150,000.00      SBA EIDL           $10,000      6/24/2020
                    Transport LLC
               Abc Legal Services and
   N/A                                      Greta Akopyan           N/A             SBA EIDL             N/A        6/24/2020
                     Management
   N/A               Escrow doc              Roza Avakian            N/A            SBA EIDL             N/A        6/24/2020
                Time Line Transport /
4974908007                                  Iuliia Zhadko     $     122,400.00    Celtic Bank            N/A        6/25/2020
                    Iuliia Zhadko

5312528006   Redline Auto Mechanics Inc. Anton     Kudiumov   $     276,600.00    Celtic Bank            N/A        6/27/2020
   N/A       Ocean Choice Seafood Corp.    Olena Sosunova            N/A            SBA EIDL             N/A        6/29/2020
6714107903       Time Line Transport       Iuliia Zhadko      $      122,400.00    Newtek SBF            N/A        7/1/2020
6315218007   New Acre Farm Produce Inc. Thanh Phuoc Tran      $     210,000.00 Cross River Bank          N/A        7/1/2020

6703878106       Bayview Consulting        Gevorg Boyrazyan   $      150,000.00     SBA EIDL           $10,000      7/2/2020
8424988002        Nazar Terabelian         Nazar Terabelian   $      150,000.00     SBA EIDL           $10,000      7/2/2020
7769958103     Journeymen Construction     Oleksandr Moroz    $      150,000.00     SBA EIDL              N/A       7/5/2020
             Accounting Management & Tax
8017108108                                   Medet Murat      $     150,000.00      SBA EIDL           $10,000      7/6/2020
                    Service, Inc.
7697997402         TM Events Inc.          Anton   Kudiumov   $      150,000.00     SBA EIDL       $     7,000.00   7/7/2020
                 Michael Hart (Hart
8268648100                                   Michael Hart     $     150,000.00      SBA EIDL           $10,000      7/7/2020
                    Construction)
                                               Viktoria
4973198104    Runyan Tax Service, Inc.                        $      276,653.00   Seattle Bank           N/A        7/14/2020
                                               Kauichko
4914458110         Anthony Alcaraz         Anthony Alcaraz    $      150,000.00     SBA EIDL             N/A        7/15/2020
                                                Emilia
3571818201               RAC                                  $      150,000.00     SBA EIDL             N/A        7/16/2020
                                            Ghazakhetsyan
                                               Susanna
4341508201        Susanna Sukiasyan                           $      150,000.00     SBA EIDL             N/A        7/16/2020
                                              Sukiasyan
             Accounting Management & Tax
5929068108                                   Medet Murat      $     130,100.00     Newtek SBF            N/A        7/17/2020
                       Service
                                               Mykhail
8321058100    MD Acquisition Services                         $      244,570.00   Wells Fargo            N/A        7/18/2020
                                              Diuzhenko
                                               Mykhail
   N/A         MD Acquisition Services                               N/A            SBA EIDL             N/A        7/18/2020
                                              Diuzhenko

5232248103   Ocean Choice Seafood Corp.    Olena Susonova     $     331,600.00 Fountainhead SBF          N/A        7/18/2020

                                                Arman
6016418106        Nik Trucking Inc.                           $       40,500.00     SBA EIDL             N/A        7/20/2020
                                             Hayrapetyan
                                               Liudmyla
   N/A                LK Design                                      N/A            SBA EIDL             N/A        7/21/2020
                                               Kopytova
3877708206       Mod Interiors Inc.        Nazar Terabelian   $      150,000.00     SBA EIDL             N/A        7/21/2020
                                              Estephanie
   N/A             Tia Mia Daycare                                   N/A            SBA EIDL             N/A        7/21/2020
                                                Reynoso
   N/A          Western Lending Group       Ara Haritunian           N/A            SBA EIDL             N/A        7/21/2020
8091948100         Info Logistics          Maxim Shevchenko   $      276,600.00    Newtek SBF            N/A        7/22/2020
8105748101          Mod Interiors          Nazar Terabelian   $      384,100.00    Newtek SBF            N/A        7/23/2020
                                               Liudmyla
9018658105        Liudmyla Kopytova                           $      244,500.00    Newtek SBF            N/A        7/25/2020
                                               Kopytova
8105508110         TM Events Inc.          Anton Kudiumov     $      276,600.00    Newtek SBF            N/A        7/27/2020
               Status Physical Therapy
   N/A                                   Aram Fahradyan             N/A             SBA EIDL             N/A        7/27/2020
                         Inc.
5289128201          Turcan Tours          Lilia Turcan        $      146,200.00     SBA EIDL             N/A        7/28/2020
5847778203      Turing Info Solutions    Iuliia Zhadko        $      150,000.00     SBA EIDL             N/A        7/29/2020
4178738210      Turing Info Solutions    Iuliia Zhadko        $      384,100.00    Newtek SBF            N/A        8/3/2020
5669568206     US Medical Supply Inc.   Anastasiya Rysik      $      244,500.00    Newtek SBF            N/A        8/3/2020
              Bell Property Management
4664448201                              Maxim Shevchenko      $     244,570.00    Seattle Bank           N/A        8/4/2020
                         LLC
4011028207           Marco Rivas          Marco Rivas         $      150,000.00     SBA EIDL             N/A        8/4/2020
4187108200   Ocean Choice Seafood Corp. Olena Susonova        $      384,100.00    Newtek SBF            N/A        8/5/2020
5402698200          Camilo Amaya          Camilo Amaya        $      146,800.00     SBA EIDL             N/A        8/7/2020
5669308209          Anna Dzukaeva        Anna Dzukaeva        $      244,500.00    Newtek SBF            N/A        8/13/2020

2177268210   Redline Auto Mechanics Inc. Anton     Kudiumov   $     255,996.00 Cross River Bank          N/A        8/20/2020

                                                              $   21,647,962.26
EIDL/PPPCase
         Applications           Submitted
             2:20-cr-00579-SVW Document 464-4 FiledUsing     Zhadko,
                                                   06/09/21 Page 5 of 23 Page ID #:5351

Kauichko, and Kudiumov Names                                                                                            DRAFT


                                                  Approx.                             Approx.
                                                 Application                         Application
          Name                Business              Date            Lender            Amount          Status     GX #
                                                  03/30/20           SBA           $       112,100   Disbursed    6.q
                       Top Quality Contracting    04/08/20     TCF National Bank   $       185,000   Withdrawn    6.r
        Iuliia                                    04/13/20      Customers Bank     $       185,000   Disbursed    6.p
                                                  05/04/20        Celtic Bank      $       113,750   Cancelled    6.i
       Zhadko                                     06/25/20        Celtic Bank      $       122,400   Disbursed    6.j
                         Time Line Transport
                                                  06/15/20           SBA           $       150,000   Disbursed    6.k
       DOB: 01/15/90
                                                  07/01/20          Newtek         $       122,400   Disbursed    6.l
        SSN: *6090         Classic Nursery        05/26/20           SBA           $       150,000   Duplicate    4.i
                                                  07/29/20           SBA           $       150,000   Disbursed    6.s
                         Turing Info Solutions
                                                  08/03/20          Newtek         $       384,100   Disbursed    6.t

                       Journeymen Construction    03/31/20           SBA           $      150,000    Disbursed   5.c
                                                  04/09/20           SBA           $      150,000    Disbursed   4.q
       Viktoria                                   04/14/20      Customers Bank     $      130,000    Disbursed   4.p
      Kauichko            Fiber One Media         04/28/20        Celtic Bank      $      130,000    Cancelled   4.r
                                                  06/17/20         WebBank         $      276,652    Cancelled   4.s
       DOB: 01/09/89
                                                  05/21/20           SBA           $      150,000    Disbursed   4.o
        SSN: *9924                                06/23/20          SBA            $      150,000    Disbursed   5.x
                         Runyan Tax Service
                                                  07/13/20       Seattle Bank      $      276,653    Disbursed   5.y

                          Nelson's Nursery        05/27/20           SBA           $       49,000    Disbursed   5.o
       Anton                                      06/12/20         WebBank         $      182,637    Cancelled   4.n
                        Fadehaus Barbershop
      Kudiumov                                    06/16/20           SBA           $      150,000    Disbursed   4.m
                                                  06/18/20           SBA           $      159,000    Disbursed   5.w
                       Redline Auto Mechanics
       DOB: 03/19/94                              06/25/20        Celtic Bank      $      276,600    Disbursed   5.v
                                                  07/07/20           SBA           $      150,000    Disbursed   6.n
        SSN: *2161            TM Events
                                                  07/22/20         Newtek          $      276,600    Disbursed   6.o
EIDL/PPPCase
         Applications           Submitted
             2:20-cr-00579-SVW Document 464-4 FiledUsing     6150
                                                   06/09/21 Page 6 of 23 Canoga
                                                                          Page ID #:5352
Address                                                                                                               DRAFT




                                                Approx.                            Approx.
                                               Application                        Application
        Name                Business              Date          Lender             Amount           Status     GX #
                     Journeymen Construction    03/31/20         SBA          $          150,000   Disbursed    5.c
                                                04/09/20          SBA         $         150,000    Disbursed   4.q
     Viktoria                                   04/14/20     Customers Bank   $         130,000    Disbursed   4.p
    Kauichko            Fiber One Media         04/28/20       Celtic Bank    $         130,000    Cancelled   4.r
                                                06/17/20       WebBank        $         276,652    Cancelled   4.s
     DOB: 01/09/89
                                                05/21/20          SBA         $         150,000    Disbursed   4.o
      SSN: *9924                                06/23/20          SBA         $         150,000    Disbursed   5.x
                       Runyan Tax Service
                                                07/13/20      Seattle Bank    $         276,653    Disbursed   5.y


                        Nelson's Nursery        05/27/20          SBA         $           49,000   Disbursed    5.o
    Anton                                       06/12/20       WebBank        $         182,637    Cancelled   4.n
   Kudiumov           Fadehaus Barbershop
                                                06/16/20          SBA         $         150,000    Disbursed   4.m
                     Redline Auto Mechanics     06/18/20          SBA         $         159,000    Disbursed   5.w
     DOB: 03/19/94
                                                07/07/20          SBA         $         150,000    Disbursed   6.n
                           TM Events
      SSN: *2161                                07/22/20        Newtek        $         276,600    Disbursed   6.o
Example Loans      Applied for
         Case 2:20-cr-00579-SVW    by Companies
                                Document                    Included
                                         464-4 Filed 06/09/21 Page 7 of 23 in  First
                                                                            Page ID #:5353
Superseding Indictment (1 of 2)                                                                                            DRAFT


                                                           Approx.                            Approx.
                                                          Application                        Application
                Name                      Business           Date           Lender            Amount          Status     GX #
  All State Towing and Transport 1     Artur Ayvazyan      06/24/20          SBA           $       150,000   Disbursed    4.f
 Allstate Towing and Transport LLC     Artur Ayvazyan      05/02/20     Cross River Bank   $      124,000    Disbursed   4.g
                                                           04/08/20           SBA          $      145,000    Disbursed   4.w
          G&A Diamonds               Artashes Grigoryan
                                                           05/03/20     Cross River Bank   $      113,750    Disbursed    4.v
                                                           04/18/20        WebBank         $      130,000    Disbursed    5.b
                                                                                                                          4.z
                                        Michael Hart       04/28/20       Celtic Bank      $      130,000    Disbursed
         Hart Construction
                                                           07/07/20           SBA          $      150,000    Disbursed    5.i

                                     Arman Hayrapetyan     04/07/20          JPMC          $      112,500    Disbursed    5.a


                                                           04/10/20     Cross River Bank   $      130,187    Cancelled    5.l
                                       Armen Injijian
                                                           04/22/20          CDC           $      130,000    Disbursed   5.k
           Mod Interiors
                                                           04/23/20       Celtic Bank      $      130,000    Disbursed   5.j
                                                           07/21/20           SBA          $      150,000    Disbursed   5.m
                                      Nazar Terabelian
                                                           07/23/20         Newtek         $      384,100    Disbursed    5.n
                                                           04/02/20           SBA          $      150,000    Disbursed   5.u
       Redline Auto Collision         Edvard Paronyan
                                                           05/07/20       Celtic Bank      $      130,187    Disbursed   5.t
                                                           06/18/20           SBA          $      150,000    Disbursed   5.w
      Redline Auto Mechanics          Anton Kudiumov
                                                           06/25/20       Celtic Bank      $      276,600    Disbursed    5.v
                                                           06/23/20           SBA          $      150,000    Disbursed   5.x
        Runyan Tax Service            Viktoria Kauichko
                                                           07/20/20       Seattle Bank     $      276,653    Disbursed   5.y
Example Loans      Applied for
         Case 2:20-cr-00579-SVW    by Companies
                                Document                    Included
                                         464-4 Filed 06/09/21 Page 8 of 23 in  First
                                                                            Page ID #:5354
Superseding Indictment (2 of 2)                                                                                         DRAFT


                                                     Approx.                               Approx.
                                                    Application                           Application
               Name                  Business          Date            Lender              Amount         Status     GX #
                                    Medet Murat      04/01/20           SBA           $        150,000   Disbursed   6.c

                                                     04/03/20      Bank of America    $         16,776   Cancelled   5.z

       Sabala Construction                           04/16/20         WebBank         $        182,637   Disbursed   6.b
                                   Donald Sabala

                                                     04/30/20     Cross River Bank    $        113,750   Disbursed   6.a


                                                     03/31/20           SBA           $         41,500   Disbursed   6.e
   Secureline Realty and Funding   Tamara Dadyan
                                                     05/12/20         Comerica        $        137,500   Disbursed    6.d

                                                     05/04/20        Celtic Bank      $        113,750   Cancelled    6.i

                                                     06/15/20           SBA           $        150,000   Disbursed   6.k
       Time Line Transport          Iuliia Zhadko
                                                     06/25/20        Celtic Bank      $        122,400   Disbursed   6.j

                                                     07/01/20          Newtek         $        122,400   Disbursed    6.l

                                                     03/30/20           SBA           $        112,100   Disbursed    6.q

                                    Iuliia Zhadko    04/08/20     TCF National Bank   $        185,000   Withdrawn   6.r
      Top Quality Contracting
                                                     04/13/20      Customers Bank     $        185,000   Disbursed   6.p

                                   Mark Zindroski    05/01/20        Celtic Bank      $        113,750   Disbursed    6y

                                                     07/29/20           SBA           $        150,000   Disbursed    6.s
       Turing Info Solutions        Iuliia Zhadko
                                                     08/03/20          Newtek         $        384,100   Disbursed    6.t
Comparison
        Caseof  PPP/EIDL Document
            2:20-cr-00579-SVW Loan Applications
                                   464-4 Filed 06/09/21 – Group
                                                        Page         1 ID #:5355
                                                             9 of 23 Page
                                                                                                                                  DRAFT




                                                 Approx.                        Approx.                     Same     Same
                                                Application                    Application                 Payroll   Form
         Business                Name              Date       Lender            Amount          Status     Report     940     GX No.
                                                 04/14/20 Customers Bank     $       130,000   Disbursed      X        X    3.e
     Fiber One Media        Viktoria Kauichko
                                                 04/28/20    Celtic Bank     $      130,000    Cancelled      X      n/a    3.f
       Mod Interiors         Armen Injijian      04/23/20    Celtic Bank     $      130,000    Disbursed      X       X     3.m
                                                 04/23/20     WebBank        $      130,000    Cancelled      X      n/a    3.s
     VLA Construction       Veronique Loizu
                                                 04/30/20    Celtic Bank     $      130,000    Disbursed      X      n/a    3.r
     Hart Construction        Michael Hart       04/28/20    Celtic Bank     $      130,000    Disbursed      X       X     3.i
   Redline Auto Collision   Edvard Paronyan      05/07/20    Celtic Bank     $      130,187    Disbursed      X      n/a    3.o
     GAZ Construction        Greg Zadikov        06/16/20   Square Capital   $      122,838    Disbursed      X       X     3.h
 Accounting Management &
                              Medet Murat        07/17/20      Newtek        $      130,100    Disbursed      X       X     3.a
       Tax Service
Comparison
        Case of  PPP/EIDL Document
             2:20-cr-00579-SVW Loan Applications         – Group
                                    464-4 Filed 06/09/21 Page 10 of 23 2
                                                                       Page ID #:5356
                                                                                                                                     DRAFT




                                               Approx.                              Approx.                   Same      Same
                                              Application                          Application                Payroll   Form
         Business               Name             Date           Lender              Amount         Status     Report     940     GX No.
    Allstate Towing and
                            Artur Ayvazyan     05/02/20     Cross River Bank   $        124,000   Disbursed     n/a      X     3.c
       Transport LLC

        Escrow Doc           Roza Avakian      05/13/20     Bank of America    $        108,850   Disbursed     n/a      X     3.d

       Voyage Limo           Vahe Dadyan       05/18/20       Celtic Bank      $        157,500   Disbursed     n/a      X     3.t

        Montradath          Diana Saakyan      05/20/20       Celtic Bank      $        113,750   Disbursed     n/a      X     3.n

  Journeymen Construction   Oleksandr Moroz    05/29/20       Celtic Bank      $        113,750   Cancelled     n/a      X     3.j

    All State Towing and
                            Artur Ayvazyan     06/24/20           SBA          $        150,000   Disbursed     n/a      X     3.b
         Transport 1
Comparison
        Case of  PPP/EIDL Document
             2:20-cr-00579-SVW Loan Applications         – Group
                                    464-4 Filed 06/09/21 Page 11 of 23 3
                                                                       Page ID #:5357
                                                                                                                                      DRAFT




                                                 Approx.                          Approx.                   Same      Same
                                                Application                      Application                Payroll   Form
         Business                Name              Date         Lender            Amount         Status     Report     940         GX No.
     Fiber One Media        Viktoria Kauichko    06/17/20      WebBank       $        276,652   Cancelled      X      n/a    3.g

  Redline Auto Mechanics     Anton Kudiumov      06/25/20     Celtic Bank    $        276,600   Disbursed      X       X     3.p

    Runyan Tax Service      Viktoria Kauichko    07/13/20     Seattle Bank   $        276,653   Disbursed      X       X     3.q

  MD Acquisition Services   Mykhail Diuzhenko    07/18/20        SBA         $        150,000   Declined       X       X     3.l


        L K Design          Liudmyla Kopytova    07/25/20       Newtek       $        244,500   Disbursed      X      n/a    3.k
                    Case 2:20-cr-00579-SVW Document 464-4 Filed 06/09/21 Page 12 of 23 Page ID #:5358
Bank Account Records Reviewed (1 of 2)
                                                                                                                     DRAFT


          Account Name             Signatory         Bank       Account # Open Date          Time Period           GX #
   Secureline Realty and
 1                             Tamara Dadyan    Comerica Bank     x8935     12/05/13     01/08/20       07/31/20   1.d
   Funding Inc
   Secureline Realty and
 2                             Tamara Dadyan    Wells Fargo       x1754     11/20/14     01/13/20       07/31/20   1.e
   Funding Inc
                                                JPMorgan
 3 Redline Auto Collision Inc Edvard Paronyan                     x1732     04/26/16     04/24/20       11/30/20    1.l
                                                Chase
      ABC Realty Advisors Inc,                  JPMorgan
 4                             Tamara Dadyan                      x8366     03/07/17     05/27/20       08/31/20   7.a
      Tamara T Dadyan                           Chase
 5 Anna Dzukaeva               Anna Dzukaeva    Capital One       x1441     03/21/17     01/23/20       12/31/20   1.s

                               Marietta         Bank of
 6 Marietta Terabelian                                            x1475     01/16/18     03/02/20       01/26/21   7.e
                               Terabelian       America
   Artashes Grigoryan dba      Artashes
 7                                              US Bank           x1964     06/09/18     06/09/18       11/30/20   1.k
   G&A Diamonds                Grigoryan
   Allstate Towing &
 8                             Artur Ayvazyan   US Bank           x5135     08/12/19     04/22/20       11/30/20    1.j
   Transport LLC
 9 Voyage Limo LLC             Vahe Dadyan      Wells Fargo       x7900     08/20/19     03/02/20       11/30/20   1.m

 10 Iuliia Zhadko              Iuliia Zhadko    Wells Fargo       x8054     09/04/19     09/01/19       06/12/20   1.g

    Arman Hayrapetyan DBA      Arman            JPMorgan
 11                                                               x9906     12/10/19     03/02/20       11/30/20   1.a
    Sabala Construction        Hayrapetyan      Chase
    Arman Hayrapetyan dba      Arman            JPMorgan
 12                                                               x1511     02/11/20     02/11/20       05/29/20   1.b
    Hart Construction Co       Hayrapetyan      Chase
    Arman Hayrapetyan dba      Arman            JPMorgan
 13                                                               x9066     02/11/20     03/03/20       05/29/20   1.c
    Hart Construction Co       Hayrapetyan      Chase
                    Case 2:20-cr-00579-SVW Document 464-4 Filed 06/09/21 Page 13 of 23 Page ID #:5359
Bank Account Records Reviewed (2 of 2)
                                                                                                                    DRAFT



           Account Name             Signatory           Bank      Account # Open Date        Time Period           GX #

      Iuliia Zhadko dba Top
 14                             Iuliia Zhadko       Wells Fargo    x3517    03/18/20     03/18/20       06/12/20   1.f
      Quality Contracting

 15 Viktoria Kauichko           Viktoria Kauichko Wells Fargo      x2085    03/19/20     03/20/20       09/18/20   7.d

                                                    Bank of
 16 Anton Kudiumov              Anton Kudiumov                     x7572    05/02/20     06/29/20       01/21/21   7.b
                                                    America

 17 Time Line Transport Inc     Iuliia Zhadko       Radius Bank    x0172    05/04/20     05/04/20       09/30/20   1.n

      Allstate Towing &                             Bank of
 18                             Artur Ayvazyan                     x7695    05/09/20     05/11/20       09/30/20   1.h
      Transport LLC                                 America
      Inception Ventures Inc,                       Bank of
 19                             Richard Ayvazyan                   x4043    06/01/20     06/01/20       10/31/20   7.c
      Richard Ayvazyan                              America
                                                    Bank of
 20 Redline Auto Mechanics Anton Kudiumov                          x16271   06/23/20     06/23/20       08/31/20   1.o
                                                    America
                                                    Bank of
 21 Runyan Tax Service Inc      Viktoria Kauichko                  x9700    06/25/20     06/25/20       08/31/20   1.p
                                                    America
                                                    JPMorgan
 22 Iuliia Zhadko               Iuliia Zhadko                      x6822    07/10/20     07/20/20       01/20/21   7.g
                                                    Chase

 23 Mod Interiors Inc           Nazar Terabelian Radius Bank       x2395    07/21/20     07/21/20       09/30/20   1.q

                                                    JPMorgan
 24 Turing Info Solutions Inc Iuliia Zhadko                        x5268    07/29/20     07/29/20       01/29/21   1.r
                                                    Chase
                  Case 2:20-cr-00579-SVW Document 464-4 Filed 06/09/21 Page 14 of 23 Page ID #:5360
EIDL/PPP Loan Files Reviewed (1 of 2)
                                                                                                               DRAFT


         Business Applicant        Individual Applicant         Lender         Loan/App #      Amount       GX #

      Allstate Towing and
  1                                Artur Ayvazyan         Cross River Bank       X47310       $   124,000   2.f
      Transport LLC
      Anna Dzukaeva dba Six
  2                                Anna Dzukaeva          Newtek                  X8209           244,500   2.q
      Star Farms
      Arman Hayrapetyan dba
  3                                Arman Hayrapetyan      JPMC                    X7707           112,500   6.x
      Hart Construction Co
  4   G A Diamonds                 Artashes Grigoryan     SBA                     X0719           150,000   2.g
      Secureline Realty and
  5                                Tamara Dadyan          Wells Fargo             X7709           122,838   2.d
      Funding Inc

  6   Hart Construction            Michael Hart           WebBank                X57310           130,000   2.b

  7   Journeymen Construction      Viktoria Kauichko      SBA                     X2210           158,000   5.c

      Mark Zindroski dba Top
  8                                Mark Zindroski         Celtic Bank             X7304           113,750   6.y
      Quality Contracting
      Mark Zindroski dba Top
  9                                Mark Zindroski         Celtic Bank             X7706           130,000   2.e
      Quality Contracting
 10   Mod Interiors Inc            Nazar Terabelian       Newtek                  X8101           384,100   2.o
 11   Mod Interiors Inc            Nazar Terabelian       SBA                     X8350           150,000   5.m

 12   Redline Auto Collision Inc   Edvard Paronyan        Celtic Bank             X7404           130,187    2.j

 13   Redline Auto Mechanics       Anton Kudiumov         SBA                     X7034           159,000   5.w
                  Case 2:20-cr-00579-SVW Document 464-4 Filed 06/09/21 Page 15 of 23 Page ID #:5361
EIDL/PPP Loan Files Reviewed (2 of 2)
                                                                                                               DRAFT


         Business Applicant        Individual Applicant         Lender        Loan/App #       Amount       GX #
      Redline Auto Mechanics
 14                                Anton Kudiumov         Celtic Bank            X8006            276,600   2.m
      Inc

 15   Runyan Tax Service, Inc      Viktoria Kauichko      Seattle Bank           X8104            276,653   2.n

 16   Sabala Construction          Donald Sabala          Cross River Bank       X7303            113,750   6.a

 17   Sabala Construction          Donald Sabala          WebBank                X7305            182,637   2.a

      Secureline Realty and
 18                                Tamara Dadyan          Comerica Bank          X7410            137,500   2.c
      Funding Inc

 19   Time Line Transport Inc      Iuliia Zhadko          Newtek AB              X7903            122,400    6.l

 20   Time Line Transport Inc      Iuliia Zhadko          Celtic Bank            X8007            122,400    6.j

 21   Time Line Transport, Inc     Iuliia Zhadko          SBA                    X3854            160,000    2.l

 22   Top Quality Contracting      Iuliia Zhadko          SBA                    X0246            118,100   6.q

 23   Top Quality Contracting      Iuliia Zhadko          Customers Bank         X7202            185,000   6.p

 24   Turing Info Solutions        Iuliia Zhadko          SBA                    X2336            150,000   6.s

 25   Turing Info Solutions        Iuliia Zhadko          Newtek                 X8210            384,100   2.p

 26   Voyage Limo                  Vahe Dadyan            Celtic Bank            X7400            157,500   2.k
Use of EIDL/PPP        FundsDocument
          Case 2:20-cr-00579-SVW to Purchase          Calle
                                     464-4 Filed 06/09/21 Page 16La
                                                                 of 23 Primavera
                                                                       Page ID #:5362

Property                                                                                                                                             DRAFT


     Transaction Amount
     EIDL/PPP Funds

       EIDL/PPP Loans:                                                                                                           EIDL/PPP Funds Used:
           $434,153                                                                                                                    $238,614



                                           Voyage Limo            07/03/20
                                                                  $155,000
                                            Wells Fargo
                                                                  $155,000
                                              X7900
                                                                                                                    07/23/20
                                                                                                                    $238,614
                                                                                                                    $238,614
   Celtic Bank                05/20/20                                                 Runyan Tax
  PPP LN# X7400               $157,500                                                                                           Beverly Hills Escrow
                                                                                          Service
                                                                                         (Viktoria                             Purchaser: Iuliia Zhadko
                                                                                        Kauichko)
   Seattle Bank               07/21/20
                                                                                       BOA X9700                                Closing Date: 07/27/20
  PPP LN# X8104               $276,653
                                                                                                                               Purchase Price: $1 Million




Source: GX # 1.m, 1.p, https://www.zillow.com/homedetails/834-Calle-La-Primavera-Glendale-CA-91208/82830055_zpid/
Use of EIDL/PPP        Funds to Purchase Anastacia Lane
          Case 2:20-cr-00579-SVW Document 464-4 Filed 06/09/21 Page 17 of 23 Page ID #:5363

Property                                                                                                                                             DRAFT


                                                                    Transaction Amount                                            EIDL/PPP Funds Used:
       EIDL/PPP Loans:                                                                                                                  $110,300
           $593,400
                                                                    EIDL/PPP Funds

                            06/23/20 to                                                                                      07/09/20
       EIDL                 06/29/20                                            06/29/20 to                                  $93,200
    APP# X7034              $158,900                                            07/09/20                                                Perfect Escrow Inc.
                                                                                                                             $93,200
                                                                                $140,000
                                                                                $137,410                                                   Purchaser:
   Liberty SFB
                            06/30/20             Redline Auto                                                                           Viktoria Kauichko
  PPP LN# X8006             $276,600                 Mech.                                            Anton Kudiumov
                                               (Anton Kudiumov)                                         BOA X7572                         Closing Date:
                                                  BOA X16271                                                                                07/10/20
                                                                                                                             06/01/20
                                                                                                                             $17,100    Purchase Price:
                                                                                                                  Viktoria   $17,100       $600,000
       EIDL                 05/22/20
    APP# X2210                                                                                                   Kauichko
                            $157,900
                                                                                                                BOA X2085




Source: GX # 1.o, 7.b, 7.d, https://www.zillow.com/homedetails/74203-Anastacia-Ln-Palm-Desert-CA-92211/122433189_zpid/
 Use of EIDL/PPP        Funds to Purchase Topeka Drive
           Case 2:20-cr-00579-SVW Document 464-4 Filed 06/09/21 Page 18 of 23 Page ID #:5364

 Property                                                                                                                                                DRAFT

     EIDL/PPP Loans:                                                                   Transaction Amount                                   EIDL/PPP Funds
                                                                                                                              06/24/20
         $959,225                                                  Time Line           EIDL/PPP Funds                         $110,000      Used: $639,807
                                                                 Transport Inc                                                $110,000
         EIDL                     06/22/20                      (Iuliia Zhadko)
      APP# X3854                  $149,900                        Radius Bank
                                                                      X0172

                                                                                                                      06/03/20
                                                                   Allstate                             Allstate      $93,000
                                                                  Towing &        05/21/20             Towing &       $80,000
  Cross River Bank               05/05/20                         Transport       $80,000              Transport
  PPP LN# X47310                 $124,000                            LLC          $80,000                 LLC
                                                                   US Bank                                BOA
                                                                    X5135                                X7695

                                                                                  06/19/20
         EIDL                    06/16/20                            G&A          $100,000                         06/22/20
                                                                                                                                         Encore Escrow
                                 $144,900                         Diamonds        $100,000
      APP# X0719                                                                                                   $565,000
                                                                   US Bank
                                                                                                                   $249,807              Purchasers:
                                                                    X1964
                                                                                                                                     Richard Ayvazyan &
       Celtic PPP                05/11/20
                                                                                  06/17/20
                                                                                                                                     Marietta Terabelian
       LN# X7404                 $130,187                       Redline Auto
                                                                                  $150,000
                                                                                               Marietta
                                                                                                                                    Closing Date: 06/25/20
                                                                Collision Inc.
         EIDL                    06/08/20                       JPMC X1732
                                                                                  $150,000    Terabelian                               Purchase Price:
      APP# X5799                 $149,900                                                     BOA X1475                                  $3.25 Million
                                                                 Secureline
                                                                 Realty and       06/12/20
     Wells Fargo                 05/07/20                       Funding Inc.      $120,000                                                       06/22/20 to
    PPP LN# X7709                $122,838                       Wells Fargo       $120,000                                                       06/24/20
                                                                   X1754                                       06/17/20                          $500,000
                                                                                                               $200,000                          $200,000
                                                                  Secureline      05/26/20                     $200,000
                                                                  Realty and      $136,000
    Comerica Bank                05/11/20
                                                                 Funding Inc.     $136,000
    PPP LN# X7410                $137,500                                                     ABC Realty
                                                                Comerica Bank                                                       Inception
                                                                    X8935                    Advisors Inc.                        Ventures Inc
                                                                                             JPMC X8366                            BOA X4043
Source: GX # 1.d, 1.e, 1.h, 1.j, 1.k, 1.l, 1.n, 7.a, 7.c, 7.e
Other UsesCase
            of2:20-cr-00579-SVW
                 EIDL/PPPDocument
                                Funds
                                   464-4                            Filed 06/09/21 Page 19 of 23 Page ID #:5365

May 2020                                                                                                                   DRAFT


      Transaction Amount
      EIDL/PPP Funds

EIDL/PPP Loans: $1,085,637
                                                                05/05/20 to                        05/06/20 to
                                                  Top Quality   05/19/20              Iuliia
 Celtic PPP LN# X7304    05/05/20 to                                                               05/15/20
                                                    Contr.      $357,000             Zhadko
 Cust. Bk. PPP LN# X7202 05/19/20                                                                  $77,699
                                                    (Iuliia     $357,000              Wells
 EIDL APP# X0246         $416,750                                                                  $77,699
                                                   Zhadko)                            Fargo
                                       05/08/20   Wells Fargo                         X8054
 Celtic PPP LN# X7706                               X3517
                                       $130,000
                                                                                                         05/04/20
                                                                                                         $50,000    Iuliia Zhadko
                                                                                                         $50,000    JPMC X6994
                                       05/01/20
 Webbank PPP LN# X7305                               Sabala        05/04/20
                                       $182,637
                                                     Const.        $250,000
                                                     JPMC          $250,000
 CRB PPP LN# X7303                     05/01/20
                                                     X9906
                                       $113,750                                                          05/04/20
                                                                                                 Hart
                                                                                                         $50,000     Fiber One
                                                                                               Constr.
                                                                                                         $50,000
                                                       Hart                                     JPMC
                                                                   05/04/20                    X9066
 Zion PPP LN# X57310                   05/01/20      Constr.       $200,000
 JPMC PPP LN# X7707                    $242,500       JPMC         $200,000
                                                     X1511                                               05/04/20
                                                                                                         $50,000       Anna
                                                                                                         $50,000     Manukyan


Source: GX # 1.a, 1.b, 1.c, 1.f, 1.g
Other UsesCase
            of2:20-cr-00579-SVW
                 EIDL/PPPDocument
                                Funds
                                   464-4                              Filed 06/09/21 Page 20 of 23 Page ID #:5366

June 2020 to September 2020                                                                                                     DRAFT


      Transaction Amount
      EIDL/PPP Funds
                                                                                      Runyan Tax
                                                                  08/04/20 to            Service  08/12/20
 EIDL/PPP Loans: $1,033,300
                                                                  08/27/20              (Viktoria $24,858
                                                                  $74,616              Kauichko) $24,858
                                                                  $74,616                  BOA
          Newtek                   07/31/20
       PPP LN# X8101
                                                                                          X9700
                                   $384,100
                                                                                        08/17/20
                                                                                        $100,000
                                                                                        $100,000
            EIDL                   08/07/20     Mod Interiors
         APP# X8350                $149,900     Radius Bank
                                                                                   08/20/20 – 09/17/20
                                                   X2395
                                                                                        $238,960
                                                                                                                Picadilly Jewelers
                                                                                        $238,960


                                  06/30/20 to          Time Line                   07/03/20 – 07/17/20
Liberty PPP LN# X8007             07/03/20             Transport                        $82,000                     Gentleman
EIDL APP# X3854
                                  $254,800          (Iuliia Zhadko)                     $82,000                     Timepieces
Newtek PPP LN# X7903
                                                      Radius Bank
                                                          X0172




                                                      Anna                         08/18/20 – 08/27/20
          Newtek                  08/17/20          Dzukaeva                            $31,318                     Fay Servicing
       PPP LN# X8209              $244,500          Capital One                         $31,318
                                                      X1441
Source: GX # 1.n, 1.p, 1.q, 1.s
Other UsesCase
            of2:20-cr-00579-SVW
                 EIDL/PPPDocument
                                Funds
                                   464-4 Filed 06/09/21            Page 21 of 23 Page ID #:5367

December 2020 to January 2021                                                                             DRAFT


       Transaction Amount
       EIDL/PPP Funds

         EIDL/PPP Loans:
             $534,000
                                                     12/21/20
     EIDL               08/12/20                     $47,000
  APP# X2336            $149,900                     $47,000

                                                     12/22/20
      PPP               08/25/20                     $86,000
    LN# X8210           $384,100                     $86,000                       12/23/20
                                                                                   $50,000
                                                                                   $50,000
                                                                Iuliia Zhadko
                                                                                   12/24/20
                                                                JPMC X6822         $75,000        X3630
                                                                                   $75,000

                                     Turing Info
                                      Solutions                                   01/14/21
                                   (Iuliia Zhadko)                                $22,000
                                                                                  $22,000
                                    JPMC X5268




Source: GX # 1.r, 7.g
Anna Dzukaeva        – X1441 Account Activity
          Case 2:20-cr-00579-SVW Document 464-4 Filed 06/09/21 Page 22 of 23       Page ID #:5368

August 01, 2020 – January 22, 2021                                                                                     DRAFT


                                                                                       Withdrawal
     Transaction Date                          Payee/Payor       Deposit Amount                              Balance
                                                                                        Amount
          08/01/20      Prior Month Ending Balance               $             -   $                -   $      184,605.46
          08/04/20      Fay Servicing                                          -           14,566.67           170,038.79
          08/17/20      Newtek Small Business Finance (PPP)           244,500.00                    -          414,538.79
          08/18/20      Fay Servicing                                          -           14,566.67           399,972.12
          08/27/20      Fay Servicing                                          -           16,751.67           383,220.45
          08/31/20      Interest                                          23.75                     -          383,244.20
          08/31/20      Chrysler Capital                                       -             600.00            382,644.20
          09/01/20      Anna Dzukaeva (X3531)                                  -           23,000.00           359,644.20
          09/15/20      ABC Realty Advisors Inc (X2061)                        -           45,000.00           314,644.20
          09/24/20      Secureline Realty & Funding Inc                        -           48,000.00           266,644.20
          09/30/20      Interest                                          26.34                     -          266,670.54
          10/07/20      Bed Bath & Beyond                                      -             267.08            266,403.46
          10/19/20      Chrysler Capital                                       -             600.00            265,803.46
          10/23/20      LA Parking Meter                                       -                2.00           265,801.46
          10/31/20      Interest                                          22.55                     -          265,824.01
          11/05/20      Chrysler Capital                                       -             600.00            265,224.01
          11/25/20      Anna Dzukaeva (X3531)(Cashier's Check)         36,054.05                    -          301,278.06
          11/25/20      Fidelity National Title Company                 1,548.20                    -          302,826.26
          11/30/20      Interest                                          22.16                     -          302,848.42
          12/28/20      Chrysler Capital                                       -             600.00            302,248.42
          12/31/20      Interest                                          25.64                     -          302,274.06
        01/22/21        Ending Balance                                                                      $302,274.06
Source: GX #1.s
 Transactions Between Identified Parties
                                Case 2:20-cr-00579-SVW Document 464-4 Filed 06/09/21 Page 23 of 23 Page ID #:5369


 April 2020 to October 2020                                                                                                                                         DRAFT

               06/08/20
                                                                    Iuliia                                        Inception
                $5,050                            05/04/20
                                                    $500           Zhadko
                                                                               05/15/20
                                                                                $5,000
                                                                                                   07/10/20
                                                                                                    $5,000        Ventures                       Individuals
 Sauza
 Dental
               07/29/20                                                                                                                          Entities
               $14,500                                                05/04/20                           07/08/20      Marietta
                                                                      $50,000                  Fiber
               09/21/20                 Sabala                                                           $25,000      Terabelian
                                                                                                One
               $12,000                             05/04/20       Hart      05/04/20
                                      Construction $250,000                                    Media
                                                               Construction $50,000                    05/11/20
                          05/27/20                                                                     $10,000
      VLA                 $31,000                 05/04/20                          05/01/20
                                                  $1,000                             $5,000       Top
   Construction
                          06/01/20                                                               Quality
                          $24,000                                                              Contracting
                                                                                                              06/19/20
                                             Viktoria                                                          $25,000
        Allstate Towing                     Kauichko                   05/07/20
                                                                                 Samuel                                                  06/19/20 Edvard
                                                                       $200,000 Sauza
                                                                                                               Manuk                      $50,000 Paronyan
                                                        05/04/20                    DDS                       Grigoryan
                                                         $50,000                                                                  06/01/20
                          09/08/20                                                                                                 $30,000            06/19/20
        08/07/20                                                 Anna                                                                                 $20,000
         $23,000           $23,000
                                                               Manukyan
                                                                                                                              07/17/20
                     Mod                                                                                        Redline $13,300
                   Interiors                                                                                     Auto                             Redline
                                                                                                              Mechanics                            Auto
                                       08/04/20          08/11/20                    08/27/20                 (Paronyan) 07/22/20                 Collision
                                       $25,000           $24,866                     $24,750
                                                                                                                               $16,500
                           07/20/20                                                                       07/13/20
                           $73,500                                                                        $30,000                  07/09/20
    09/23/20                                             Runyan Tax Service                                                        $18,500       09/23/20        08/10/20
    $18,475                                                                                                                                       $15,000         $10,000
                                                                                                        07/20/20
                                       10/02/20     07/29/20             07/03/20                       $96,875
                                        $8,213                            $73,500                                                                  TM             Anton
    Turing Info                                      $20,000
                        10/06/20                                                                  Pro Active                                      Events         Kudiumov
     Solutions           $9,322                           Nazar                                  Home Health                     Redline
               07/10/20                                 Terabelian                                                                Auto
               $25,000                                                                                                          Mechanics
                               Time Line                                                                                       (Kudiumov)
  V&D
               07/15/20        Transport                                       New Acre                                                            Olena
  Limo                                                                                                                                                    06/24/20
               $25,000                                                       Farm Produce                                                        Sosunova $15,400
Source: GX #1.a-1.s, 7.a-7.h
